Title: Disclaimer for Alexander Hamilton Prepared by William P. Van Ness, [25 June 1804]
From: Van Ness, William P.
To: 



[New York, June 25, 1804]

Being apprised that expressions are ascribed to me impeaching the honor and affecting the private reputation of Col. Burr, and perceiving that reports to this effect have been widely disseminated, I feel it due to my own honor, as also to that of a gentleman thus traduced under the sanction of my name, to remove such injurious impressions.
I therefore frankly and explicitly disclaim and disavow, the use of any expressions tending to impeach the honor of Col. Burr. My own sincerity and candor require this declaration; and, while I regret that my expressions have been misrepresented or misconstrued, I can only account for the inferences which have been drawn, from them, by supposing that language I may have employed in the warmth of political discourse has been represented in a latitude entirely foreign from my sentiments or my wishes.
